Opinion of the Court
ROBERT E. Quinn, Chief Judge:
The accused stands convicted of an unauthorized absence and the wrongful and malicious publication of two separate statements disparaging the Marine Corps, in violation, respectively, of Articles 86 and 134, Uniform Code of Military Justice, 10 USC §§ 886, 934. His sentence, as reduced by the board of review, included a bad-conduct discharge and confinement at hard labor for six months.
On receiving a copy of the decision of the board of review on January 2, 1959, the accused filed a request for immediate execution of the bad-conduct discharge and his release from the Marine Corps. In the request he indicated he had had “fully explained” to him, and he understood, his right to petition this Court for grant of review. He noted that while he did not “now intend to appeal,” he understood he could later change his mind and appeal within thirty days from the date of his receipt of the board of review’s decision, even if the request for execution of his discharge was granted. He further said he had discussed the matter with counsel of his own choice. Four days earlier the accused had executed a form entitled “Waiver of Restoration” which was addressed to the Secretary of the Navy. The form recites that he “waives” his right to restoration and requests execution of the discharge adjudged by the court-martial. It also sets out that if the punitive discharge is executed the accused knows he might “forfeit all rights as a veteran” and that he could “expect to encounter substantial prejudice in civilian life.”
In accordance with the accused’s request, the bad-conduct discharge was executed on January 3, 1959. On January 15 the accused deposited in military, channels “a request for petition for grant of review” by this Court. The question before us is whether under the foregoing circumstances the execution of the bad-conduct discharge was legal.
A short time ago we had a similar but not identical situation before us. In United States v Doherty, 10 USCMA 453, 28 CMR 19, the request for execution of the discharge adjudged by the court-martial specifically provided that if the accused petitioned this Court for review any “action . . . effecting his discharge . . . will be revoked” and the accused would be regarded as *564“a member of the Army.” We concluded that it was not necessary to determine “the exact legal effect of the act of separation” or the character of the accused’s discharge. Those matters are now present for decision.
With certain exceptions not applicable here, this Court cannot automatically review on behalf of the accused the record of his conviction. However wide the range of our review (See Carney, The United States Court of Military Appeals, 5 Fed Bar News 100 (April 1958)), the accused must first petition this Court before we can consider his case. Article 67(b) (3), Uniform Code of Military Justice, 10 USC § 867. A petition for review must be filed within thirty days after the accused is notified of the decision of the board of review. Article 67 (c), Uniform Code, supra; Rule 24, Rules of Practice and Procedure, United States Court of Military Appeals, revised January 1, 1959. If the accused does not petition within that period and there are no special circumstances (see Feld, Manual of Courts-Martial Practice and Appeal, § 122), the conviction is final and the sentence can be fully executed. Articles 71(c) and 76, Uniform Code of Military Justice, 10 USC §§ 871, 876. After affirmance of his conviction by a board of review, an accused may not desire to appeal to this Court. Must he, nonetheless, wait until expiration of ' the thirty-day appeal period before he can voluntarily accept a discharge issued at his specific request, and in accordance with his desire to terminate his military status as speedily as possible? There are many situations in which he can be materially benefited by earlier release. For example, he might have entered a plea of guilty and been sentenced to a discharge and a short period of confinement. If the period of confinement is ended by the time review is completed by the board of review, and the accused believes he has no “good cause” for further review of the record of trial by this Court, he might be better off to return to the civilian community and to such opportunities for gainful employment and other useful activities as may be available to him.
The accused’s right to have this Court review his conviction was intended by Congress as a safeguard against illegal or improper action. It is, however, a privilege which the accused may or may not exercise as he sees fit. He has thirty days within which to act. To guard against an uninformed or improperly induced relinquishment of the privilege, we have held that a request like the one here cannot operate as a waiver of the accused’s right to appeal. United States v Ponds, 1 USCMA 385, 3 CMR 119. However, if the accused desires to return as speedily as possible to the civilian community and to consider with his family and friends the advisability of an appeal, the privilege by itself is no bar to execution of the adjudged discharge. In other words, the fact that the accused still has time to decide whether he wants to appeal does not preclude his asking for execution of his sentence or make illegal the Government’s action in complying with his request. The unexercised privilege of appeal is no bar to such an arrangement.
One other circumstance should be considered. Article 71(c) of the Uniform Code provides that “in cases reviewed” by this Court, a sentence which includes a punitive discharge cannot be executed until affirmed. In the Ponds case, supra, page 387, we observed that the provision constitutes the “only restriction against execution of any punitive discharge.” We also pointed out that it operates “against the military authorities and in favor of a convicted accused.” Nothing in the Article, however, requires the conclusion that the accused is prevented from asking for execution of the discharge before expiration of the time to appeal, to permit him to return to a civilian status and engage in civilian activities. If the request is granted, and the accused thereafter decides not to appeal to this Court, Article 71 is not operative and, consequently, it cannot affect the accused’s separation or the character of his discharge. However, if the accused de*565cides to petition this Court for review, the characterization of the discharge as a bad-conduct discharge, as of that time and during the pendency of the appeal, is “contrary to the provisions of Article 71 and of no legal effect.” United States v Doherty, supra; see also Article 76, Uniform Code of Military Justice, 10 USC § 876. That is the risk the service takes. If the service is willing to take the risk, and the accused gains in the process, it distorts Article 71 to say that the original discharge execution is illegal. We hold, therefore, that under the facts of this case, execution of the punitive discharge did not violate the Uniform Code.
Careful consideration of the accused’s petition for grant of review, and appellate defense counsel’s thorough supporting brief, indicate no errors which prejudice the accused in any material respect. Accordingly, we affirm the decision of the board of review.